PER CURIAM.
AFFIRMED on the authority of Wheeler v. State, 344 So.2d 244 (Fla.1977), cert. denied, 440 U.S. 924, 99 S.Ct. 1254, 59 L.Ed.2d 478 (1979). The appellant’s motion to file a brief concerning the retroactivity of Roberts v. State, 335 So.2d 285 (Fla.1976), is denied, but this Court has considered the memorandum accompanying the motion for leave to submit brief which deals with this issue. The denial of defendant’s 3.850 motion in the trial court is hereby affirmed.
AFFIRMED.
DOWNEY, BERANEK and GLICK-STEIN, JJ., concur.